Citation Nr: 1313985	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  01-07 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a cervical spine disability.  

2.  Entitlement to special monthly compensation due to being housebound or in need for aid and attendance (SMC).

3.  Entitlement to a total disability rating by reason of individual unemployability (TDIU).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1974.  

The matter of an increased rating for the Veteran's cervical spine disability initially came before the Board on appeal from a May 2000 rating decision by the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia, that granted a 40 percent rating for a cervical spine disability effective from February 11, 1999.

A May 2003 Board decision denied the Veteran's claim for a higher rating for his cervical spine disability, but the Board subsequently vacated that decision.  The Board thereafter remanded this claim for additional development or for a hearing in April 2005, December 2005, and February 2007.  The Board awarded the Veteran a 50 percent rating in a July 2007 rating decision.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court) and in August 2008 the parties entered into a Joint Motion for Remand, adopted by the Court, that vacated the Board's decision with respect to the denial of a rating in excess of 50 percent for the cervical spine disability.  The Board remanded the Veteran's claims again in October 2008 and January 2012.  

The matter of entitlement to SMC and TDIU comes to the Board on appeals from decisions of the RO in Decatur, Georgia and are before the Board for the first time.  

The Veteran testified at hearings before former members of the Board in March 2002, October 2005, and May 2007.  He testified before the undersigned Veterans Law Judge in January 2013.  The transcripts of all of his hearings are of record.

The record reflects that in September 2012 the Veteran filed a claim for service connection for a psychiatric disorder but this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a rating in excess of 50 percent for a cervical spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On January 16, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal with respect to the issues of entitlement to SMC and TDIU is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met with respect to the issues of entitlement to SMC and TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant withdrew this appeal at his January 16, 2013 hearing with respect to the issues of entitlement to SMC and TDIU and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed with respect to those issues.


ORDER

The appeal of entitlement to SMC is dismissed.

The appeal of entitlement to TDIU is dismissed.  


REMAND

The Board most recently remanded the Veteran's claim for a rating in excess of 50 percent for his cervical spine disability in January 2012.  The remand instructed the RO to ascertain if the Veteran wanted another Board hearing, provide a contemporaneous medical examination, and readjudicate the claim.  The Veteran was provided with the opportunity for another hearing, which took place before the undersigned in January 2013.  An examination of the Veteran took place in March 2012 and the claim was readjudicated by the RO in March 2012.  However, in September 2012 the Veteran was afforded another VA examination of his spine, and additional VA treatment records were also received which are available on Virtual VA.  The record does not reflect that a supplemental statement of the case (SSOC) was thereafter issued.  The RO must initially adjudicate the claim based on the new evidence before consideration of this evidence by the Board.  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the Veteran's claim for an increased rating for his cervical spine disorder in light of the evidence received after the March 2012 SSOC.  If the determination remains less than fully favorable to the Veteran, he should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.  

Thereafter, if necessary, the case should be returned to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


